Citation Nr: 9927490	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an adequate substantive appeal from the denial of 
entitlement to nonservice-connected pension was filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had verified active military service from June 
1967 to March 1971 and from February 1972 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.

The veteran requested and was scheduled for a hearing before 
a traveling Member of the Board in February 1999; however, he 
failed to appear.


FINDING OF FACT

The veteran's VA Form 9 did not discuss any errors of fact or 
law regarding the claim of entitlement to nonservice-
connected pension.


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
nonservice-connected pension was not filed, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the issue of entitlement to nonservice-connected 
pension. 

In May 1999, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on the above issue was adequate and given 
an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (1998).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The May 1999 letter to the veteran 
provided him notice of the regulations pertinent to the issue 
of adequacy of the substantive appeal, as well as notice of 
the Board's intent to consider this issue.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  The veteran 
did not respond. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The rating decision of June 1995 denied entitlement to 
nonservice-connected pension.  The RO notified the veteran of 
its decision and of his appellate rights by letter dated June 
13, 1995.  The veteran filed a notice of disagreement with 
that rating decision on February 22, 1996.  A statement of 
the case on this issue was issued on March 5, 1996.  Under 
pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  Id.  
If the statement of the case addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.

In this case, the veteran submitted a VA Form 9 to the RO on 
April 3, 1996, that was blank in the section in which he was 
instructed to "[s]tate in specific details the benefits 
sought on appeal and your reasons for believing that the 
action appealed is erroneous."  At no place on the form or 
in accompanying correspondence did the veteran provide this 
information.  The veteran did not allege any error of law or 
fact regarding the issue of entitlement to nonservice-
connected pension benefits.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (1998); YT v. Brown, 9 Vet. 
App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claim of entitlement 
to nonservice-connected pension is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

